34.810(3). Because appellant failed to demonstrate good cause to
                overcome the procedural default, we conclude that the district court did
                not err by denying his petition. Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.



                                                                       , C.J.




                      Psiskike.
                Parraguirre
                                "7
                                                             Douglas
                                                                                   J.




                cc:     Hon. Jennifer P. Togliatti, District Judge
                        Paul D. Fowler
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A